Citation Nr: 1016275	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  08-37 098	)	DATE
	)
	)


THE ISSUES

Whether a May 15, 2000, Board of Veterans' Appeals decision, 
which denied service connection for posttraumatic stress 
disorder (PTSD), should be revised or reversed on the grounds 
of clear and unmistakable error (CUE).  

(The issue of whether new and material evidence has been 
received to reopen the claim of service connection for PTSD 
is the subject of a separate decision.)  


REPRESENTATION

Moving party represented by:  David M. Hicks, Attorney


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The Veteran had active service from June 1967 to 
February 1969.  

The matter of whether there is CUE in a May 2000 decision of 
the Board of Veterans' Appeals (Board), which denied service 
connection for PTSD, arises from a motion filed by the 
Veteran's attorney in November 2008, and the Veteran is the 
Moving Party.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In November 2008, the attorney for the moving party filed his 
motion to revise the May 15, 2000, Board decision, which 
denied service connection for PTSD, on the basis of CUE.  In 
the motion, the moving party, through his attorney, requested 
a Board hearing at the St. Louis RO, either before a 
traveling Board member or by videoconference.  The request 
for such a hearing has not been withdrawn.  

Accordingly, the case is REMANDED to the Chicago RO for the 
following action:  

Schedule the moving party for a travel 
Board hearing or Board videoconference 
hearing, whichever is sooner, at the St. 
Louis RO for presentation of oral 
argument pertaining to the CUE motion 
concerning the May 15, 2000, Board 
decision that denied service connection 
for PTSD.  The moving party and his 
attorney should be notified of the time 
and place to report for the scheduled 
hearing.  

No action is required of the moving party until he is 
otherwise notified, but he has the right to submit additional 
evidence and argument of the matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).  



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7552 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your motion.  38C.F.R. 
§ 20.100(b) (2009).  

